Case 4:19-cv-00507-ALM Document 79 Filed 04/14/20 Page 1 of 4 PageID #: 1162



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 DAMONIE EARL, LINDA RUGG, ALESA
 BECK, TIMOTHY BLAKEY, JR.,
 STEPHANIE BLAKEY, MARISA
 THOMPSON, MUHAMMAD MUDDASIR                            Civil Action No. 4:19-cv-00507-ALM
 KHAN, ELIZABETH COOPER, JOHN
 ROGERS, VALERIE MORTZ-ROGERS,
 and LAKESHA GOGGINS, each individually
 and on behalf of all others similarly situated,

                Plaintiffs.

 v.

 THE BOEING COMPANY,
 SOUTHWEST AIRLINES CO.,

                Defendants.

 PLAINTIFFS’ MOTION TO WITHDRAW PIERCE BAINBRIDGE AS CO-COUNSEL
       AND REQUEST FOR TERMINATION OF ELECTRONIC NOTICE

       Plaintiffs, respectfully request that the law firm Pierce Bainbridge Beck Price & Hecht LLP

(“Pierce Bainbridge”), and following attorneys (“Withdrawing Attorneys”), be permitted to

withdraw as counsel of record for Plaintiffs in the above-referenced case:

       1.      Andrew Michael Williamson.
       2.      Andrew Jay Lorin.
       3.      Andrew Wolinsky.
       4.      David Hecht.
       5.      Barron McGinnis Flood.
       6.      Michael Pomeranz.

As of April 15, 2020, none of the Withdrawing Attorneys will remain associated with Pierce

Bainbridge. Lead counsel for Plaintiffs, Yavar Bathaee and Brian Dunne of Bathaee Dunne LLP,

and their local counsel, Elizabeth L. DeRieux of Capshaw DeRieux LLP, will continue to appear

as counsel on behalf of Plaintiffs in this action. Therefore this withdrawal will not be cause for any


                                                   1
Case 4:19-cv-00507-ALM Document 79 Filed 04/14/20 Page 2 of 4 PageID #: 1163



delay and will not prejudice Plaintiffs or Defendants. Accordingly, and pursuant to Local Rule

CV-11(c)-(d), Plaintiffs request that Pierce Bainbridge, and its Withdrawing Attorneys be

permitted to withdraw as attorney of record, and that Clerk of the Court terminate the Withdrawing

Attorneys’ receipt of electronic notices for this matter.

Dated:         April 14, 2020                  Respectfully submitted,

                                               /s/ Andrew M. Williamson
                                               Andrew M. Williamson (D.C. 1011095)
                                               PIERCE BAINBRIDGE BECK
                                               PRICE & HECHT LLP
                                               601 Pennsylvania Avenue, NW
                                               South Tower, Suite 700
                                               Washington, DC 20004
                                               202-318-9001 – Telephone
                                               202-463-2103 – Facsimile
                                               awilliamson@piercebainbridge.com

                                               Andrew J. Lorin (NY 2368249)
                                               alorin@piercebainbridge.com
                                               Andrew Wolinsky (NY 4892196)
                                               awolinsky@piercebainbridge.com
                                               David Hecht (NY 4695961)
                                               dhecht@piercebainbridge.com
                                               Michael Pomerantz (NY 2920932)
                                               Michael.m.pomerantz@gmail.com
                                               Barron McGinnis Flood (NY 5585765)
                                               bflood@piercebainbridge.com
                                               PIERCE BAINBRIDGE BECK
                                               PRICE & HECHT LLP
                                               277 Park Avenue, 45th Floor
                                               New York, New York 10172
                                               Tel: (212) 484-9866

                                               Yavar Bathaee (NY 4703443) (Lead Counsel)
                                               yavar@bathaeedunne.com
                                               Brian J. Dunne (CA 275689)
                                               bdunne@bathaeedunne.com
                                               BATHAEE DUNNE LLP
                                               430 Park Avenue
                                               New York, NY 10022
                                               Tel: (213) 534-7501



                                                  2
Case 4:19-cv-00507-ALM Document 79 Filed 04/14/20 Page 3 of 4 PageID #: 1164



                                   Elizabeth L. DeRieux (TX 05770585)
                                   ederieux@capshawlaw.com
                                   CAPSHAW DERIEUX, LLP
                                   114 E. Commerce Ave.
                                   Gladewater, TX 75647
                                   Tel: (903) 845-5770

                                   Attorneys for Plaintiffs




                                      3
Case 4:19-cv-00507-ALM Document 79 Filed 04/14/20 Page 4 of 4 PageID #: 1165



                              CERTIFICATE OF CONFERENCE

        As required by Local CV-7(h), undersigned counsel for Plaintiffs exchanged more than a
half dozen emails with respective counsel for Defendants (between April 13, 2020 and April 14,
2020) in an effort to meet and confer and obtain Defendants’ consent to this motion. However,
counsel for Defendants were not available for a phone call on April 14th and thus, under the
circumstances, the parties were not able to confer on the telephone with sufficient time to enable
Plaintiffs to timely request withdrawal prior to April 15th. As of the time of this filing, undersigned
counsel was unable to obtain the Defendants’ concurrence in the relief sought in this motion. Lead
counsel for Plaintiffs consent to the relief sought in this motion.

                                               /s/ Andrew M. Williamson
                                               Andrew M. Williamson



                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service were

served with a copy of this document through this Court’s CM/ECF system and pursuant to the

local rules on April 14, 2020.


                                               /s/ Andrew M. Williamson
                                               Andrew M. Williamson




                                                  4
